RAVELIN was indicted for uttering and passing a false, forged and counterfeit bank bill, purporting to be a bill of the Manhattan Bank of the State of New-York. On the trial of this case the Court held, that a person who had frequently dealt with the Bank, and who said he had, by that means, become acquainted with the hand writing of the President and Cashire, although he had never seen them write, was a good witness to prove that the pames of the President and Cashire on the bills were not the hand writing of the President and Cashire. And after such proof, that the prosecutor might examine as to any mark or character, or appearance of the bill by which it might be distinguished from the true bill.